El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Este recurso plantea la controversia en cuanto a si unas demandantes que acuden al tribunal para proteger su de-recho a la intimidad tienen derecho a que la prensa sea excluida de sala durante la presentación de unas películas en las cuales aparecen sosteniendo relaciones sexuales con el demandado.
*614Las demandantes recurrentes, Fulana de Tal y Sutana de Cual, recurren de la determinación del Tribunal de Pri-mera Instancia, Sala de San Juan (Hon. Gilberto Gierbo-lini, Juez Superior), que denegó en parte su solicitud de que el público y la prensa fueran excluidos de Sala al dis-poner que la prensa tenía derecho a permanecer allí. Exa-minados tanto el interés de las demandantes en que se les proteja su derecho a la intimidad, como el de la prensa a estar presente en los juicios civiles, a la luz de los hechos particulares de este caso revocamos en parte el dictamen recurrido.
I
Los hechos pertinentes a esta controversia surgen de la relación personal que existió entre las demandantes recu-rrentes y el demandado recurrido durante el período de octubre de 1989 hasta enero de 1991. Sutana de Cual sos-tuvo una relación amorosa con el demandado desde octu-bre de 1989 hasta octubre de 1990. Por su parte, Fulana de Tal sostuvo una relación amorosa con éste desde marzo de 1990 hasta enero de 1991. Durante el período de duración de ambas relaciones, las demandantes recurrentes tuvie-ron relaciones sexuales con el demandado, relaciones que, en varias ocasiones, fueron grabadas por éste, alegada-mente sin el consentimiento de ellas.
Al enterarse, a principios de 1993, de la existencia de dichas películas, así como del hecho de que éstas habían sido copiadas y distribuidas, Fulana de Tal y Sutana de Cual presentaron una acción de daños y perjuicios contra el demandado por violación a su dignidad, integridad personal e intimidad. (1) Alegaron, en esencia, que la grabación *615y posterior reproducción de dichas películas sin su consen-timiento les había causado daños irreparables.
Simultáneamente, las demandantes presentaron una moción para solicitar un injunction preliminar y perma-nente para que se consignaran en el tribunal todas las co-pias de las películas pertinentes y no se divulgara ni su contenido ni la identidad de las partes. El tribunal de ins-tancia denegó dicha moción y determinó proseguir con el juicio en sus méritos. Luego de concluir el descubrimiento de prueba, se señaló la vista en su fondo para el 7 y 8 de diciembre de 1994.
La mañana del 7 de diciembre se presentaron en la Sala donde se iba a llevar a cabo la vista, no sólo las partes con sus respectivos abogados, sino también miembros de la prensa y otras personas. Al percatarse de esto, las deman-dantes solicitaron al Tribunal Superior que, al momento de presentar en evidencia las películas pertinentes, la prensa y el público en general desalojaran la Sala. Como señala-mos anteriormente, el tribunal determinó que el público tendría que desalojar la Sala durante la filmación, mas no así la prensa.
A solicitud de las demandantes, el tribunal de instancia suspendió la vista para darles la oportunidad a éstas de recurrir en auxilio de jurisdicción a este Tribunal. El mismo día las demandantes acudieron a este Foro y solici-taron la paralización de los procedimientos en instancia hasta tanto se revisara dicha determinación.
El 8 de diciembre expedimos el auto y paralizamos los procedimientos. Mediante orden al respecto, le concedimos a la parte recurrida diez (10) días para someter su posición en cuanto a la solicitud de certiorari. Luego de revisar la comparecencia del demandado, estamos en posición de resolver.  Revocamos en lo que respecta al derecho de la *616prensa a estar presente en Sala durante la presentación de las películas.
I — I
Históricamente los procedimientos judiciales en nuestra jurisdicción han estado abiertos al público y a la prensa, y existe una fuerte presunción a favor de la apertura de éstos. Aunque nuestra Constitución sólo garantiza expresamente la apertura de los procedimientos de naturaleza criminal, existe una garantía similar implícita respecto a los procedimientos de naturaleza civil, consagrada en las cláusulas del debido proceso de ley y la libertad de expresión y prensa de nuestra Carta de Derechos. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, pág. 422. Además, dicha garantía ha sido extendida expresamente a los procedimientos de naturaleza civil mediante la Regla 62.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.(3)
Nuestra tradición de apertura obedece no sólo a razones históricas, sino también al propósito funcional de garantizar que la ciudadanía esté informada adecuadamente de lo que ocurre en los tribunales y que los procedimientos se lleven a cabo conforme la ley. Tal apertura es, en otras palabras, consustancial a nuestro sistema democrático de gobierno. E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, Sec. 13.2, págs. 193-194.
Aunque la apertura de los procedimientos judiciales de naturaleza civil nunca ha sido cuestionada en nuestra ju-*617risdicción, lo cierto es que el derecho del público y de la prensa a tener acceso a los tribunales sólo ha sido conside-rado por este Foro dentro del contexto de procedimientos de naturaleza criminal. Véanse, e.g.: El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992); Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991). Aun en estos casos, los pro-nunciamientos al respecto no han formulado unos criterios precisos en torno al alcance de este derecho. Ante esta rea-lidad, y únicamente por su valor ilustrativo, consideramos prudente examinar con brevedad la trayectoria jurispru-dencial norteamericana correspondiente a este asunto.
HH HH HH
En Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980), el Tribunal Supremo federal sostuvo que el público y la prensa tenían derecho a estar presentes en los proce-dimientos judiciales de naturaleza criminal. Aunque reco-noció que la Constitución federal no garantizaba tal dere-cho explícitamente, concluyó que éste estaba firme e históricamente establecido en el sistema de justicia anglo-americano y era consustancial al propósito primordial de la primera enmienda, el cual consiste en salvaguardar la dis-cusión pública y preservar la pureza de los procedimientos judiciales y del Gobierno en su totalidad. íd., pág. 569. Si bien al llegar a dicha conclusión el Tribunal aclaró que el derecho a tener acceso a los procedimientos judiciales de naturaleza civil no estaba ante su consideración, hizo la salvedad de que “históricamente, tanto los procedimientos civiles como criminales han estado presuntamente abiertos al público”, dejando entrever, por lo tanto, que de surgir una controversia de esta naturaleza en el futuro, resolve-ría del mismo modo. (Traducción nuestra.) íd., pág. 580, esc. 17.
Posteriormente, en Globe Newspaper Co. v. Superior Court, 457 U.S. 596 (1982), el Tribunal Supremo am-*618plió las expresiones vertidas en el caso de Richmond Newspaper, Inc. v. Virginia, supra, al establecer que, si bien el derecho a tener acceso a los tribunales no era absoluto, toda limitación a éste estaría sujeta a un escrutinio estricto. A esos efectos, el Tribunal dispuso que el derecho de acceso a los procedimientos criminales podría restrin-girse siempre que ello fuera necesario para proteger un interés apremiante del Estado y la restricción no fuera más amplia de lo necesario para servir ese interés. Id., págs. 606-607.
Utilizando la aseveración hecha por el Tribunal Supremo en Richmond Newspaper, Inc. v. Virginia, supra, con respecto a los procedimientos de naturaleza civil como punto de partida, varios tribunales de inferior jerarquía —así como un sinnúmero de comentaristas— han ido un paso más allá para extender estos señalamientos expresa-mente a los procedimientos de naturaleza civil. Según al-gunos, aunque la presencia del público en los procedimien-tos judiciales de naturaleza civil podría parecer menos necesaria que su presencia en los procedimientos de natu-raleza criminal, lo cierto es que en ambos casos existe el mismo interés público en estar adecuadamente informado sobre lo ocurrido en Sala y en velar porque dichos procedi-mientos se lleven a cabo conforme a la ley. El hecho de que muchos casos civiles encierren disputas íntimas no signi-fica que el efecto de las decisiones judiciales se limite úni-camente a las partes directamente involucradas, o que el público no tenga interés en conocer cómo se ventilan las controversias, para de este modo asegurarse de que se siga un procedimiento uniforme para todas las personas. Ade-más, el acceso a los procedimientos judiciales no sólo pro-mueve la libre discusión de lo que ocurre en una de las tres (3) ramas del Gobierno, sino que garantiza también la le-gitimidad y confiabilidad de sus decisiones. J.L. Nowac-zewski, The First Amendment Right of Access to Civil Trials After Globe Newspaper Co. v. Superior Court, 51 U. *619Chi. L. Rev. 286, 297 (1984). En otras palabras, dichos co-mentaristas han dispuesto que:
[t]o except civil suits from the open trial guarantee ... would defeat the goals of informed public discussion and self-governance protected in Globe. Many civil suits concern the “vindication of constitutional or statutory policies” the proper resolution of which is as important to the public as is the punishment of serious crime. ... Moreover, the impact of such suits frequently extends beyond the parties to the public at large.
Even where a particular civil suit does not directly affect the public at large, the judiciary remains a branch of government and its conduct of civil litigation is a matter “relating to the functioning of government,” a subject about which the public has a right to be informed. ... [Also] public presence at trials aids accurate factfinding, fosters an appearance of fairness and serves as a check on abuse. These benefits are not diminished simply because the underlying charge is civil and not criminal. (Escolios omitidos.) Nowaezewski, supra, págs. 297-298.
A tenor con esta postura, varios tribunales han proce-dido a adoptar no sólo el estándar de escrutinio estricto, sino también una serie de criterios utilizados por el Tribunal Supremo federal en los casos criminales anteriormente discutidos para determinar si se cumple con dicho estándar. Véanse: Publicker Industries, Inc. v. Cohen, 733 F.2d 1059 (3er Cir. 1984); Nowaczewski, supra, pág. 298; Anotación, Public Access to Records and Proceedings of Civil Actions in Federal District Courts, 96 A.L.R. Fed. 769 (1990); Anotación, Propriety of Exclusion of Press or Other Media Representatives from Civil Trial, 79 A.L.R.3d 401 (1977).
Según estos criterios, al examinar si se justifica la limitación del derecho de acceso del público y la prensa a los procedimientos civiles, debe evaluarse: (a) si quien solicita tal limitación ha demostrado que el estado posee un interés apremiante en que se establezca dicha limitación, y (b) si el solicitante ha probado que no existe una manera menos onerosa de limitar tal derecho. Quien invoque tal limitación tendrá el peso de la prueba, por lo que le corres-*620ponderé demostrar específicamente que su interés merece protección estatal y que posee justa causa para ello. Publicker Industries, Inc. v. Cohen, supra, págs. 1070—1071. Para establecer justa causa deberá demostrar “que la divulgación [del procedimiento al público en general] le cau-sará un daño claro y serio a la parte que solicita la exclusión”. (Traducción nuestra.) Id., pág. 1071.
Los tribunales que han procedido a adoptar estos crite-rios han determinado que asuntos como la seguridad na-cional, la preservación de secretos de negocio, la protección de menores y la preservación de la intimidad constituyen intereses apremiantes que justifican una limitación al de-recho de acceso a los procedimientos judiciales de natura-leza civil. Véanse, e.g.: Standard & Poor’s Corp. v. Commodity Exchange, Inc., 541 F. Supp. 1273 (S. D. N.Y. 1982); Matter of Robert M., 439 N.Y.S.2d 986 (1981); State ex rel. English v. McCrary, 328 So. 2d 257 (1976); Barron v. Florida Freedom Newspapers, 531 So. 2d 113 (1988). Véase, además, Nowaczewski, supra, pág. 299.
Consideramos persuasivos tanto los planteamientos relativos al hecho de que resulta necesario que los procedimientos civiles estén abiertos al público, como los criterios expuestos en Publicker Industries, Inc. v. Cohen, supra, para determinar si una solicitud para limitar el derecho de acceso a un procedimiento judicial cumple con el requerido estándar de escrutinio estricto.
Acogemos también los planteamientos expuestos por los diversos tribunales estatales que han adoptado dichos cri-terios respecto a que existen ciertos intereses apremiantes que justifican el que se limite tal derecho. Véase, e.g., State ex rel. Gore Newspapers Company v. Tyson, 313 So. 2d 777 (1975). Sin pretender hacer una enumeración taxativa de estos intereses, mencionamos, por ejemplo, el derecho a la intimidad, la protección de los menores y la preservación de secretos de negocio como casos en los cuales existen cla-ramente intereses apremiantes que justifican la limitación *621del acceso del público a los procedimientos judiciales de naturaleza civil.
Finalmente, consideramos menester aclarar que nuestra posición no menoscaba la alta jerarquía del derecho a la intimidad en nuestro ordenamiento jurídico, sino que reconoce su coexistencia con otro derecho igualmente medular y esencial en nuestra vida democrática; esto es, la libertad de acceso a los procedimientos judiciales. Sabido es que existen diversos derechos constitucionales, todos merecedores de tutela jurídica, qüe en la dinámica de la convivencia social frecuentemente resultan antagónicos. Como dispusimos en E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 437 (1975):
[l]os derechos y deberes de los seres humanos no constituyen usualmente imperios de fronteras precisas e inmutables. Cho-can a menudo entre sí, por el contrario, e importa definir sus lindes y efectuar acomodos, situación a situación, conforme a los postulados y valores de una sociedad cambiante.
Así como en nuestra escala de derechos constitucionales figura de forma prominente el derecho a la intimidad, se manifiesta también el de acceso a los procedimientos judiciales —criminales o civiles— pues como hemos dicho, éste es consustancial al debido procedimiento de ley y a la libertad de expresión y de prensa. Ciertamente, el interés apremiante del Estado en que sus ciudadanos conozcan y fiscalicen el desarrollo de los procedimientos judiciales valida el reconocimiento del derecho constitucional de acceso, prescrito en la Regla 62.2 de Procedimiento Civil, supra, y que se le confiera un alto sitial en el escalafón constitucional.
No cabe aquí distinguir entre procedimientos penales o civiles, y en virtud de ello, para reconocer o negar acceso; lo vital es viabilizar que el pueblo esté informado sobre éstos y fiscalice la actuación de sus gobernantes. El reconoci-miento de ese derecho de acceso a los procedimientos va a la raíz de nuestra sociedad democrática pluralista.
*622Si bien existen circunstancias y situaciones que ameritan limitar el acceso público a los procedimientos judiciales, entre las que se encuentra el derecho a la intimidad, no puede afirmarse abarcadoramente que “el derecho a la intimidad”, sin más, debe prevalecer sobre el acceso público a los procedimientos judiciales. La normativa —que aquí acogemos— consiste en que se pueda limitar el acceso si existe un interés apremiante que lo justifique y la restricción se ciñe a ese interés, sirve de guía adecuada para los jueces sopesar los intereses en conflicto y resolver a favor del acceso o, por el contrario, de la vista privada.
Si no estableciéramos esta guía, facilitaríamos el cierre de las puertas de los tribunales al público bajo el pretexto de que se está protegiendo alguna expresión del derecho a la intimidad, y fosilizaríamos eventualmente los derechos a la libertad de expresión y de prensa, convirtiéiidolos en piezas de museo.
Examinada la doctrina prevaleciente sobre el derecho de acceso a los procedimientos judiciales, evaluemos si nos encontramos frente a un caso que justifique su limitación.
IV
Según los criterios enunciados en Publicker Industries, Inc. v. Cohen, supra, toda persona que intente restringir el derecho del público y la prensa a tener acceso a un proce-dimiento de naturaleza civil tendrá que probar, en primer lugar, que el Estado posee un interés apremiante en limi-tar dicho acceso. Evaluemos si las demandantes cumplen con este requisito.
En apoyo de su solicitud, las demandantes establecen que el derecho de todo ser humano a su dignidad, intimi-dad e integridad personal constituye uno de los derechos constitucionales de mayor jerarquía en nuestro ordena-miento jurídico, y aluden a las Secs. 1 y 8 de nuestra Carta de Derechos que disponen que “[l]a dignidad del ser hu-*623mano es inviolable” y “[t]oda persona tiene derecho a pro-tección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”. L.P.R.A., Tomo 1, ed. 1982, págs. 257 y 282. Véase Petición de certiorari, pág. 4 (en adelante Petición). Véanse, además: Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983); Colón v. Romero Barceló, 112 D.P.R. 573 (1982).
Las demandantes reconocen que el derecho a la intimi-dad no es absoluto y que existe una presunción de acceso a los tribunales a favor del público y la prensa. Sin embargo, aducen que, por las circunstancias particulares de su recla-mación, su derecho a la intimidad, dignidad e integridad personal debe prevalecer sobre tal derecho. Por ende, soli-citan que el tribunal proteja su derecho a la intimidad y, a modo de excepción, no permita la presencia del público y la prensa en el momento cuando se revele el contenido de las grabaciones en vídeo. Véase Petición, págs. 4-5.
En apoyo de tal contención, las demandantes citan el caso de Arroyo v. Rattan Specialties, Inc., supra, págs. 61-62, en el cual dispusimos que las restricciones al derecho á la intimidad “sólo [deben] tolerarse cuando no existan medios menos drásticos para la protección de intereses apremiantes del Estado, y ... sólo cuando estén presentes garantías adecuadas, de forma tal que esta invasión se limite a lo que sea estrictamente necesario”. Véase Petición, pág. 4.
Los argumentos esbozados por las recurrentes demues-tran con claridad que el Estado posee un interés apre-miante en salvaguardar, dentro de lo posible, el derecho de todo ser humano a su dignidad, intimidad e integridad personal. Estos cumplen, por lo tanto, con el primer crite-rio de Publicker Industries, Inc. v. Cohen, supra.
*624V
Según el segundo criterio establecido en Publicker Industries, Inc. v. Cohen, supra, quien invoque un derecho a limitar el acceso del público y la prensa a los procedimientos de naturaleza civil tiene que probar que no existe una alternativa menos onerosa para salvaguardar tal derecho.
Las demandantes aducen que su solicitud no pretende coartar el derecho de la prensa a “informar al pueblo [de] todos los extremos e interioridades de la reclamación”, puesto que, mediante el testimonio de los testigos, la prensa podrá obtener dicha información “sin necesidad de tener que exponerlas a mayor agravio y ridículo dado el contenido sumamente íntimo de las grabaciones”. Petición, pág. 5. En otras palabras, establecen que el perjuicio que pudiera sufrir la prensa al no estar presente durante la presentación de las películas es mínimo en comparación con el daño que sufrirían ellas con la presentación pública de las películas. Ello es así ya que, según ellas, la prensa conservaría el derecho de escuchar todos los testimonios en su totalidad, así como el resto de los procedimientos en los méritos, lo cual le permitiría informar adecuadamente al público sobre los acontecimientos en Sala.
Al salvaguardar el derecho de la prensa a estar presente durante el transcurso de los procedimientos, salvo durante la presentación de las películas, la propuesta de las de-mandantes satisface el requisito de demostrar que el mé-todo propuesto constituye la alternativa menos onerosa disponible para proteger su derecho a la intimidad.
Las demandantes tienen el deber adicional de probar que su interés merece protección estatal y que poseen justa causa para solicitar la restricción antedicha. Como dispu-simos antes, las demandantes han establecido con claridad que, dada la jerarquía del derecho a la intimidad en Puerto Rico y el mínimo perjuicio que sufriría la prensa de no *625estar presente durante la presentación de las películas, el derecho a la intimidad merece mayor protección en este caso. Véase Petición, págs. 4-5.
En cuanto al requisito de justa causa, las demandantes han demostrado tenerla al establecer el daño claro y palpable que sufrirían de tener que exponer al escrutinio público uno de los momentos más íntimos y privados de todo ser humano. Véase Petición, pág. 5. Aunque, por su naturaleza tan íntima, en todo caso resulta humillante ex-poner los detalles de una relación sexual, es mucho más degradante observar en corte abierta la presentación en vivo de una relación sexual ocurrida en la intimidad de un hogar, por un tiempo prolongado y con lujo de detalles, que testificar sobre una relación de ese tipo, con el distanciamiento emocional que muchas veces conlleva recrear una situación pasada.
A la luz del análisis que antecede, no cabe duda que nos encontramos ante una situación en la cual se justifica la limitación del derecho del público y la prensa a tener acceso a los procedimientos judiciales. La solicitud de las recurrentes en nada afectaría la capacidad de la prensa de escuchar el testimonio de todos los testigos; meramente impediría que la prensa observara de forma directa las películas y detallara su impresión del contenido específico de éstas.(4) Además, no podemos olvidarnos del hecho de que *626las demandantes comparecieron ante el Tribunal de Pri-mera Instancia precisamente para vindicar su derecho a la intimidad, violentado mediante la filmación y su posterior reproducción no consentidas de unas películas de vídeo.(5) De presentarse dichas películas en corte abierta, frente al público o la prensa, su reclamo de intimidad se tornaría académico.(6) Ante el insignificante perjuicio que sufriría la prensa durante la presentación de las películas en contro-versia, poco servicio le haríamos a las demandantes si, en lugar de proteger su derecho a la intimidad, termináramos por violentarlo.
VI
Para salvaguardar el derecho a la intimidad que cobija a las recurrentes y, al mismo tiempo, reducir al mínimo el inconveniente que pudieran sufrir el público y la prensa de tener que entrar y salir continuamente de Sala cada vez que se presenten las películas, consideramos prudente que la presentación de las películas en controversia se lleve a cabo mediante una vista en cámara con las partes pertinentes.
Como dispusimos antes, nuestra Regla 62.2 de Procedimiento Civil, supra, sobre las vistas y órdenes en Cámara, dispone que las vistas en los méritos serán celebradas en corte abierta salvo que, por la naturaleza del procedimiento, el tribunal disponga lo contrario. En dichos casos el tribunal podrá celebrar la vista en su despacho o *627en otro lugar sin que sea necesario que comparezcan el secretario u otros funcionarios.
La vista en cámara suele ser una alternativa comúnmente acogida no sólo en nuestra jurisdicción, sino también en otras jurisdicciones una vez se determina que existe un interés apremiante del Estado que justifique la limitación del derecho de acceso a los tribunales. Véanse, e.g.: Art. 8 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2208; Anotación, In camera trial or hearing and other procedures to safeguard trade secret or the. like against undue disclosure in course of civil action involving such secret, 62 A.L.R.2d 509 (1958). Mediante este procedimiento se busca preservar la integridad del secreto {e.g. de negocio o nacional), o derecho {e.g. a la intimidad) en controversia. Se suele recurrir a él sólo en casos en que éste sea esencial para la administración de la justicia puesto que no hacerlo equivaldría a negarle a la parte que posee dicho secreto o derecho un remedio efectivo. Anotación, In camera trial or hearing and other procedures to safeguard trade secret or the like against undue disclosure in course of civiil action involving such secret, supra, pág. 520. Consideramos que estamos frente a una situación que amerita el que se celebre una vista en Cámara. En ésta, el Tribunal Superior deberá seguir el procedimiento siguiente:
(1) Antes de celebrar la vista en su fondo, el tribunal de instancia citará a las partes con sus respectivos abogados a una reunión en Cámara.
(2) En dicha reunión se presentarán las películas en su totalidad.
(3) Durante el transcurso de las películas, las partes identificarán por segmentos aquellas secciones a las cuales deseen hacer referencia en la vista en su fondo.
(4) Al concluir las películas, el tribunal hará constar lo acontecido en la vista mediante minutas. Estas podrán ser *628utilizadas por las partes durante la vista en su fondo, de así desearlo.
(5) De surgir alguna controversia durante la vista en su fondo, el tribunal tendrá discreción para tomar cualquier otra medida adicional que considere prudente, siempre que dicha medida sea cónsona con los pronunciamientos ante-riores para salvaguardar los derechos de las partes.
VII
Resta evaluar, por último, la posición del demandado respecto a la presentación de las películas. Este alega en su escrito de oposición que la exclusión de la prensa coar-taría significativamente su debido proceso de ley al impe-dirle llevar a cabo un contrainterrogatorio ininterrumpido. Según él, la única manera de contrainterrogar efectiva-mente a las demandantes conlleva presentar las películas simultáneamente, lo cual, de concederse la solicitud de las recurrentes, no podría llevarse a cabo sin constantes inte-rrupciones, ya que la prensa tendría que entrar y salir de Sala continuamente cada vez que se presentaran las películas.
No estamos de acuerdo con el recurrido respecto a que la única manera de contrainterrogar a las recurrentes de ma-nera efectiva conlleve necesariamente al mismo tiempo ver las películas. El procedimiento de vista en Cámara, antes detallado, le brinda al recurrido la oportunidad de presen-tar la película ininterrumpidamente y de referirse a ésta mediante minutas, una vez comience la vista en su fondo. Además, le brinda la opción adicional de solicitar la cele-bración de una vista posterior en Cámara si durante el transcurso del contrainterrogatorio surge alguna contro-versia sobre el contenido de las películas y el juez crea necesario presentarlas nuevamente.
En fin, la presentación de las películas en Cámara ga-rantizará que los derechos constitucionales y estatutarios *629de cada una de las partes interesadas queden debidamente protegidos e impedirá el uso y abuso de evidencia para sa-tisfacer rencores personales o para provocar escándalos públicos.
VIII
A modo de epílogo, reiteramos que con esta decisión no minimizamos ni limitamos el derecho a la intimidad, sino todo lo contrario. En el caso de marras, hemos protegido una violación patente al derecho a la intimidad de las pe-ticionarias frente al interés público de conocer todos los detalles y pormenores del procedimiento judicial. No pode-mos, sin embargo, crear las condiciones jurídicas que via-bilicen que unos derechos individuales en un caso dado avasallen los derechos dimanantes del interés público per-tenecientes al conglomerado social.
Como dispusimos antes, no es suficiente reclamar que se ha lesionado el derecho a la intimidad pues, en todo caso, en mayor o menor grado, hay algún aspecto íntimo que se ventila. Hay que analizar la gravedad de esa lesión y, luego de someterla a un análisis de escrutinio estricto, decidir cuál debe prevalecer. Como dijimos en Colón v. Romero Barceló, supra, págs. 580-581, citando a Santos Briz:
“Toda lesión de la personalidad es antijurídica salvo que con-curra una causa de justificación (legítima defensa, estado de necesidad, acción directa o autoayuda) o el consentimiento del ofendido que no sea contrario a las buenas costumbres. La an-tijuricidad queda también excluida cuando el acto se considera socialmente adecuado, es decir, conforme a derecho en atención a la ordenación ético social de la vida en común. El reconoci-miento de la adecuación social como causa de justificación se opone también al peligro de una extensión excesiva de la pro-tección de la personalidad. Ciertas lesiones de la personalidad son inevitables y han de ser toleradas cuando así lo imponga un criterio razonable de la vida social. Finalmente la antijuricidad del ataque puede ser excluida para salvaguardar intereses que merezcan una especial protección. Los intereses contrapuestos deben ser recíprocamente compulsados, en todos los casos de *630antagonismo, según principios racionales. La infracción estará justificada únicamente cuando, atendiendo a consideraciones objetivas, el interés del agente público o privado sea de mayor valor o rango. Ha de atenderse al interés más alto cuando la infracción aparece objetivamente como necesaria e inevitable y según las circunstancias, contenido y forma aparece como el medio más indicado y adecuado para obtener, por medio del ataque llevado a cabo, una finalidad lícita y jurídica.” (Citas omitidas y énfasis suprimido.)
Aplicado a la situación fáctica ante nos y en atención a ese balance reconocemos que si bien el interés público de acceso a los procedimientos queda servido con la presencia del público y la prensa en la etapa testifical —aunque se ventilen aspectos muy íntimos— debe ceder al momento de la exhibición de las películas, pues en ese momento el in-terés de las peticionarias de proteger su intimidad, vida privada, y evitar ataques abusivos a su honra, adquiere mayor importancia que el derecho a libre acceso.
Por los fundamentos que anteceden, revocamos la deter-minación recurrida.

Se dictará la sentencia correspondiente.


 Inicialmente, las demandantes recurrentes incluyeron como demandadas a la actual novia del demandado recurrido y a la exesposa del actual compañero de Sutana de Cual. Sin embargo, desistieron de dichas reclamaciones antes de comen-zar el juicio en su fondo.


 Dicha Regla dispone, en lo pertinente, lo siguiente:
“Todas las vistas de los casos en sus méritos serán celebradas en corte abierta, en un salón del tribunal, salvo que debido a la naturaleza del procedimiento el tribunal dispusiere lo contrario.” 32 L.P.R.A. Ap. III.


 Resulta pertinente añadir que en la determinación recurrida el tribunal de instancia accedió a que el público desalojara la Sala durante la proyección de las películas, pero determinó que la prensa tenía derecho a permanecer en ella. Al así determinar, el tribunal le extendió mayores derechos a la prensa que al público en general, algo que, según el derecho vigente, no procede. Sabido es que el reconoci-miento del derecho de la prensa a tener acceso a estos procedimientos criminales “inexorablemente [ha] conllevafdo] extender iguales derechos y privilegios a la ciu-dadanía en particular”. Oliveras v. Paniagua Diez, 115 D.P.R. 257, 268 (1984). No podría ser de otro modo, puesto que la función de la prensa no es otra que servirle de instrumento al público y facilitarle información que de otro modo no puede o no desea compilar. Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986). Por lo tanto, si el tribunal entendió que no había impedimento constitucional alguno a que el público desalojara la Sala durante la proyección de las películas, entonces no debió concluir que sí lo había respecto a la prensa.


 El demandado recurrido aduce que al presentar su demanda, las demandan-tes recurrentes renunciaron a toda expectativa de intimidad. En apoyo de dicha contención, cita una serie de casos estatales que tratan exclusivamente de demandas por impericia médica. Los casos son claramente distinguibles.


 Sabido es que “[l]os tribunales pierden su jurisdicción sobre un caso por academicidad cuando ocurren cambios durante el trámite judicial de una controver-sia particular que hacen que ésta pierda su actualidad, de modo que el remedio que pueda dictar el tribunal no ha de llegar a tener efecto real alguno en cuanto a esa controversia”. C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 935 (1993).